Case 1:21-cr-O0069-JRH-BKE Document1 Filed 09/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA.
AUGUSTA DIVISION “Ul SEP 10

 

UNITED STATES OF AMERICA INFORMATION NO.

we in

 

18 U.S.C. § 922(g)(1)

)
)
Vv. )
) Possession of a Firearm by a
)
)
)

CHARLES EDWARD BENNETT Prohibited Person

CRIi21- 69

THE UNITED STATES ATTORNEY CHARGES THAT:
COUNT ONE
Possession of Firearms by a Prohibited Person
18 U.S.C. § 922(g)(3)

On or about January 29, 2019, in Richmond County, within the Southern

District of Georgia, the defendant,
CHARLES EDWARD BENNETT,

knowing he was an unlawful user of a controlled substance as defined in 21 U.S.C.
§ 802, to wit: alprazolam, a Schedule IV controlled substance, did knowingly possess
in and affecting commerce, a firearm, to wit: a Davis Industries .380 caliber

handgun, which had been transported in interstate and foreign commerce.

Allin violation of Title 18, United States Code, Section 922(¢)(1).

(signatures follow on the next page)
Case 1:21-cr-00069-JRH-BKE Document 1 Filed 09/10/21 Page 2 of 2

Patricia G. Rhodes

Assistant United States Attorney
Branch Office Chief

 

a, W/Syms, Jr.
Assistant Unfited States I ose
Lead Counsel

i)
